@Hniteh étates Qtuurt at gppmls

For the Seventh Circuit
Chicago, Illinois 60604

September 10, 2003
Before
Hon. William J. Bauer, Circuit Judge

Hon. Ilana Diamond Rovner, Circuit Judge

Hon. Ann Claire Williams, Circuit Judge

No. 02-235 8

Appeal from the United States
Kathy Durkin, District Court for the Northern

Plaintiﬂ-Appellant, District of Illinois, Eastern Division.
v. No. 00 C 4932
City of Chicago, Elaine E. Bucklo,
Defendant-Appellee. Judge.
0 R D E R

The slip opinion issued in the above-entitled case on August 22, 2003 is hereby amended as
follows:

Page 14, the entire paragraph under “Conclusion” is withdrawn and in its place is substituted
with the following language.

Whatever Durkin was subjected to, she cannot prevail because she
does not meet the requirements set forth in McDonnell Douglas.
While we acknowledge that the plaintiff’ s allegations of outrageous
behavior on the part of police trainers were uncontested only for
purposes of summary judgment consideration and therefore remain
unproven, nevertheless, the charges are sufﬁciently explicit to merit
scrutiny by the City. And we trust that steps will be taken to assure
that such behavior, if it did occur, will be brought to a halt.